Exhibit 10.4

 

 

AMERICAN CAPITAL, LTD.

(f/k/a AMERICAN CAPITAL STRATEGIES, LTD.)

 

 

FIRST AMENDMENT

Dated as of March 30, 2009

to

NOTE PURCHASE AGREEMENT

Dated as of February 9, 2006

 

 

Re:

€14,000,000 5.177% Senior Notes, Series 2006-A, due February 9, 2011

£3,000,000 6.565% Senior Notes, Series 2006-B, due February 9, 2011

 

 



--------------------------------------------------------------------------------

FIRST AMENDMENT TO NOTE PURCHASE AGREEMENT

THIS FIRST AMENDMENT dated as of March 30, 2009 (the or this “First Amendment”)
to that certain Note Purchase Agreement dated as of February 9, 2006 is between
AMERICAN CAPITAL, LTD. (f/k/a AMERICAN CAPITAL STRATEGIES, LTD.), a Delaware
corporation (the “Company”), and each of the certain unaffiliated investors
holding Notes listed on the signature pages hereto (collectively, the
“Noteholders”).

RECITALS:

A. The Company and each of the Purchasers heretofore entered into the Original
Note Purchase Agreement dated as of February 9, 2006 (the “Original Note
Purchase Agreement”). Pursuant to the Original Note Purchase Agreement, the
Company issued and presently has outstanding (a) €14,000,000 aggregate principal
amount of its 5.177% Senior Notes, Series 2006-A, due February 9, 2011 (the
“Series A Notes”) and (b) £3,000,000 aggregate principal amount of its 6.565%
Senior Notes, Series 2006-B, due February 9, 2011 (the “Series B Notes”; the
Series B Notes together with the Series A Notes are hereinafter collectively
referred to as the “Notes”).

B. Based on the financial statements provided in the Company’s Report on Form
10-K for the period ended December 31, 2008, (a) the Consolidated Tangible Net
Worth is less than the minimum amount required under Section 10.1 of the
Original Note Purchase Agreement, (b) the Asset Coverage Ratio is less than the
minimum ratio required under Section 10.3(b) of the Original Note Purchase
Agreement and (c) the ratio of (1) the sum of Cash and Available Non-Pledged
Debt Assets to (2) Unsecured Debt was, on December 31, 2008, less than the
minimum ratio required under Section 10.4(b) of the Original Note Purchase
Agreement. The Company’s noncompliance with each of these covenants constitutes
an Event of Default under Section 11(c) of the Original Note Purchase Agreement.

C. On March 5, 2009, Akin Gump Strauss Hauer & Feld LLP, as counsel to and on
behalf of a committee composed of certain unaffiliated holders, including the
Noteholders, sent a Notice of Events of Default to the Company, formally
notifying the Company of the occurrence of Events of Default under Section 11(c)
of the Original Note Purchase Agreement as a result of the Company’s
noncompliance with Sections 10.1 and 10.3(b) of the Original Note Purchase
Agreement, among other things. The Company sent notice to registered holders
under the Original Note Purchase Agreement by letter dated March 6, 2009
notifying such holders of Events of Default under Section 11(c) of the Original
Note Purchase Agreement as a result of noncompliance with Sections 10.1,
10.3(b), 10.4(a) and 10.4(b) of the Original Note Purchase Agreement.

D. The Company is not in compliance with certain covenants in the Credit
Agreement, the Other Note Purchase Agreements and the Public Notes Indenture,
each as defined in and as more particularly described on Schedule 1 attached
hereto. The Events



--------------------------------------------------------------------------------

of Default under Section 11(c) described in Recitals B and C above, together
with all Events of Default under Section 11(f)(2) arising out of the defaults
and events of default described on Schedule 1 attached hereto, are referred to
collectively herein as the “Specified Events of Default”.

E. The Noteholders constitute Required Holders under the Original Note Purchase
Agreement.

F. On March 27, 2009, counsel for the Committee (as defined below) advised the
Company by telephone that Required Holders desired to deliver a notice declaring
the Notes matured and the entire unpaid principal amount of the Notes plus all
accrued and unpaid interest thereon and the Make-Whole Amount determined in
respect of such principal amount to be immediately due and payable. At the
request of the Company, such Required Holders agreed to withhold delivery of
such notice of acceleration until March 30, 2009 in exchange for the
negotiation, execution and delivery of this First Amendment. The Company and the
Noteholders now desire to amend the Original Note Purchase Agreement in the
respects, but only in the respects, hereinafter set forth.

G. Capitalized terms used herein and the term “holder” shall have the respective
meanings ascribed thereto in the Original Note Purchase Agreement as amended by
this First Amendment unless herein defined or the context shall otherwise
require.

H. All requirements of law have been fully complied with and all other acts and
things necessary to make this First Amendment a valid, legal and binding
agreement according to its terms for the purposes herein expressed have been
done or performed.

NOW, THEREFORE, in consideration of good and valuable consideration the receipt
and sufficiency of which is hereby acknowledged, the Company and each of the
Noteholders do hereby agree as follows:

SECTION 1. AMENDMENT PERIOD.

1.1. The “Amendment Period” shall mean the period of time beginning upon the
execution and delivery of this First Amendment by the Company and the Required
Holders and ending upon the termination of the Amendment Period in accordance
with this Section 1.1. The Company may, at any time, deliver a written notice to
each holder pursuant to the Original Note Purchase Agreement electing to
terminate the Amendment Period (the “Termination Notice”). If the Company
delivers a Termination Notice, the Amendment Period shall terminate at the later
of (a) 5:00 P.M. (New York City time) on the fifth Business Day following actual
receipt by each holder of the Termination Notice and (b) the time specified in
the Termination Notice. The Company shall also contemporaneously deliver a copy
of the Termination Notice to Akin Gump Strauss Hauer & Feld LLP (via email
attention: Fred S. Hodara (fhodara@akingump.com) and David P. Simonds
(dsimonds@akingump.com)), as counsel for a committee composed of certain holders
of the Notes (the “Committee”). The Required Holders may, at any time,

 

2



--------------------------------------------------------------------------------

deliver a written notice to the Company electing to terminate the Amendment
Period, which shall be effective as of the time specified in such notice.
Notwithstanding the subsequent termination of the Amendment Period, any
declaration of acceleration of the Notes delivered during the Amendment Period
shall be deemed effective as of March 30, 2009 as if such declaration of
acceleration had been delivered and was effective nunc pro tunc on and as of
March 30, 2009.

1.2. In consideration of the Company’s execution and delivery of this First
Amendment, each Noteholder, severally and not jointly, agrees not to exercise
any rights or remedies with respect to the Notes on the date hereof. At all
times after the date hereof, whether during or following the Amendment Period,
the holders shall have all rights, remedies, powers and privileges available to
them as a result of the occurrence of the Specified Events of Default.
Notwithstanding any event or circumstance, including without limitation the
passage of time, the Specified Events of Default shall be deemed to be
continuing Events of Default at all times during the Amendment Period. Except
with respect to the forbearance provided in the first sentence of this
Section 1.2, the Company will not assert and hereby forever waives any right to
assert that any holder is obligated in any way to forbear from enforcing or to
waive any right, remedy, power or privilege with respect to the Specified Events
of Default.

SECTION 2. AMENDMENT.

2.1. Effective only during the Amendment Period, Section 22.4(b) of the Original
Note Purchase Agreement shall be and is hereby amended by adding the following
at the end of the existing Section 22.4(b) (the “Amendment”):

Notwithstanding the foregoing, the definition of the term “GAAP” or anything
else contained in this Agreement or the Notes, for purposes of determining
compliance with Section 10, the character, amount and value of all assets and
liabilities, all items of income and expense, and all other relevant matters in
each case shall be determined in accordance with GAAP as in effect on
December 31, 2008 and the Investment Company Act as in effect on December 31,
2008 and any orders of the United States Securities and Exchange Commission
issued to the Company prior to December 31, 2008, as applicable, in each case as
such was in effect as of December 31, 2008, without giving effect to any
changes, amendments or additional guidance issued or promulgated after
December 31, 2008, regardless of any purported retroactive effect of any such
changes, amendments or additional guidance, and in each case in a manner
consistent with the Company’s treatment for the period ending December 31, 2008
(the “Section 10 Accounting Treatment”).

 

3



--------------------------------------------------------------------------------

SECTION 3. REPRESENTATIONS, WARRANTIES, AGREEMENTS AND ACKNOWLEDGEMENTS OF THE
COMPANY.

3.1. To induce the Noteholders to enter into this First Amendment, the Company
represents and warrants (which representations and warranties shall survive the
execution and delivery of this First Amendment) to each Noteholder that:

(a) this First Amendment (1) has been duly authorized by all requisite corporate
and, if required, shareholder action on the part of the Company, (2) has been
duly executed and delivered by the Company and (3) constitutes the legal, valid
and binding obligation, contract and agreement of the Company enforceable
against it in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws or equitable
principles relating to or limiting creditors’ rights generally;

(b) the Original Note Purchase Agreement, as amended by this First Amendment,
and each Note each constitutes the legal, valid and binding obligation, contract
and agreement of the Company enforceable against it in accordance with its
terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws or equitable principles relating to
or limiting creditors’ rights generally;

(c) the execution, delivery and performance of this First Amendment and the
performance of the Original Note Purchase Agreement, as modified by this First
Amendment, and the Notes (1) have been duly authorized by all requisite
corporate action and, if required, shareholder action, (2) do not require the
consent or approval of any governmental or regulatory body or agency, and
(3) will not (A) violate (i) any provision of law, statute, rule or regulation,
(ii) the Company’s certificate of incorporation or bylaws, or (iii) any order of
any court or any other agency or governmental authority binding upon the Company
or any Subsidiary of the Company, or (B) result in or constitute a breach or
default (alone or with due notice or lapse of time or both) under, or the
creation or imposition of any Lien pursuant to, any provision of any indenture,
agreement or other instrument to which the Company or any Subsidiary of the
Company is a party or by which its properties or assets are or may be bound; and

(d) as of the date of this First Amendment, other than the Specified Events of
Default and the defaults and events of default listed on Schedule 1 attached
hereto, no Default or Event of Default has occurred and is continuing and no
default or event of default under any other agreement or instrument evidencing
Debt of the Company or any Subsidiary of the Company has occurred and is
continuing.

 

4



--------------------------------------------------------------------------------

3.2. To induce the Noteholders to enter into this First Amendment, the Company
covenants, acknowledges and agrees with each Noteholder as follows:

(a) THE COMPANY HEREBY RELEASES, REMISES AND FOREVER DISCHARGES THE COMMITTEE
AND EACH HOLDER AND THEIR RESPECTIVE PREDECESSORS, SUCCESSORS, ASSIGNS,
MANAGERS, SHAREHOLDERS, REPRESENTATIVES, PARENT ENTITIES, SUBSIDIARIES,
AFFILIATES, AGENTS, SERVANTS, EMPLOYEES, ATTORNEYS, CONSULTANTS, TRUSTEES,
OFFICERS AND DIRECTORS, EACH IN THEIR REPRESENTATIVE AND IN THEIR INDIVIDUAL
CAPACITIES (COLLECTIVELY, THE “RELEASED PARTIES”) FROM, AND IRREVOCABLY WAIVES,
ANY AND ALL MANNER OF CLAIMS AND CAUSES OF ACTION, SUITS, DEBTS, SUMS OF MONEY,
ACCOUNTS, RECKONINGS, COVENANTS, CONTRACTS, CONTROVERSIES, AGREEMENTS, PROMISES,
RIGHTS, VARIANCES, TRESPASSES, DAMAGES, JUDGMENTS, EXECUTIONS, CLAIMS,
COUNTERCLAIMS, DEFENSES AND DEMANDS WHATSOEVER THAT IT EVER HAD, NOW HAS, OR
HEREAFTER CAN, SHALL, OR MAY CLAIM TO HAVE AGAINST ANY OF THE RELEASED PARTIES
OR THE OBLIGATIONS UNDER THIS FIRST AMENDMENT OR THE ORIGINAL NOTE PURCHASE
AGREEMENT, ARISING FROM THE BEGINNING OF TIME TO THE DATE HEREOF, ARISING OUT OF
OR RELATED TO THIS FIRST AMENDMENT, THE ORIGINAL NOTE PURCHASE AGREEMENT, USURY
OR OTHERWISE, WHETHER KNOWN OR UNKNOWN, ASSERTED OR UNASSERTED, EQUITABLE OR AT
LAW, ARISING UNDER OR PURSUANT TO COMMON OR STATUTORY LAW, RULES, REGULATIONS OR
OTHERWISE. THE FOREGOING RELEASE EXPRESSLY INCLUDES ANY AND ALL PAST, PRESENT
AND FUTURE CLAIMS AND OTHER MATTERS ABOUT WHICH THE COMPANY DOES NOT KNOW OR
SUSPECT TO EXIST IN ITS FAVOR, WHETHER THROUGH IGNORANCE, OVERSIGHT, ERROR,
NEGLIGENCE OR OTHERWISE, AND WHICH, IF KNOWN, WOULD MATERIALLY AFFECT THE
DECISION TO ENTER INTO THIS RELEASE.

(b) The Company hereby ratifies and reaffirms all of the terms, conditions and
covenants, including but not limited to payment and performance obligations,
contingent or otherwise, under the Notes and the Original Note Purchase
Agreement, as modified by this First Amendment. The Company hereby consents to
this First Amendment and acknowledges that the Original Note Purchase Agreement
and the Notes remain in full force and effect and are hereby ratified and
reaffirmed, subject to the amendment set forth herein. The execution of this
First Amendment shall not operate as a waiver of any right, remedy, power or
privilege of any holder or serve to effect a novation of the obligations of the
Company.

(c) The Company hereby acknowledges and agrees that (1) Events of Default have
occurred and are continuing and the Required Holders have the right, in their
sole and absolute discretion, to declare the Notes matured and the entire unpaid
principal amount of the Notes plus all accrued and unpaid interest

 

5



--------------------------------------------------------------------------------

thereon and the Make-Whole Amount determined in respect of such principal amount
to be immediately due and payable and (2) in the event of any such declaration
of acceleration, the unpaid principal amount of the Notes, all accrued and
unpaid interest and the Make-Whole Amount will bear interest at the Default
Rate.

(d) The Company hereby further acknowledges and agrees that (1) the
relationships between the Company and each of the holders are governed by the
Notes and the Original Note Purchase Agreement, as modified by this First
Amendment, (2) no holder owes any fiduciary or special relationship to the
Company, and no such relationship is or will be created by any discussions
regarding any possible amendment, waiver or forbearance, (3) the rights and
obligations of the Noteholders under this First Amendment and under the Original
Note Purchase Agreement, as modified by this First Amendment, are several and
not joint, and (4) any of the holders may trade in the Notes or other debt or
equity securities of the Company or its Subsidiaries without the consent of the
Company or any other holder, subject to applicable securities laws, and no
holder shall have any responsibility for any such trading by any other holder.

(e) The Company hereby further acknowledges and agrees that (1) other than this
First Amendment, the Original Note Purchase Agreement has not been amended, and
no Noteholder has made to the Company any promise, commitment or representation
of any kind or character with respect to any other or further amendment, waiver
or forbearance with respect to the Original Note Purchase Agreement, (2) no
Noteholder has any obligation to engage in discussions with the Company after
the date hereof regarding any other or further amendment, waiver or forbearance,
(3) if the Company and any Noteholder engage in discussions regarding any other
or further amendment, waiver or forbearance, such Noteholder, in its sole and
absolute discretion, may terminate any such discussions at any time and for any
reason, or may make any such discussions contingent upon such terms and
conditions as it deems appropriate, (4) no Noteholder has any obligation under
any circumstances to further amend or modify the terms of the Original Note
Purchase Agreement or the Notes, offer any discounted payoff of the Notes,
refinance the Notes, grant any forbearance or waiver, or extend any other
financial accommodation to the Company or any of its Affiliates, (5) if the
Company and one or more Noteholders engage in discussions regarding any other or
further amendment, waiver or forbearance, neither the Company nor any Noteholder
shall be bound by any agreement until that agreement has been reduced to a
written instrument signed by each appropriate and necessary party, and
(6) unless and until a written instrument specifically amending or waiving the
Original Note Purchase Agreement and the Notes has been signed by all
appropriate and necessary parties, the Notes and the Original Note Purchase
Agreement, as amended by this First Amendment, shall remain in full force and
effect and unmodified.

 

6



--------------------------------------------------------------------------------

(f) THE COMPANY HEREBY IRREVOCABLY RELEASES, REMISES AND FOREVER WAIVES AND
DISCHARGES ANY AND ALL MANNER OF DEFENSES, OBJECTIONS, CLAIMS, COUNTERCLAIMS,
CAUSES OF ACTION, SUITS, CHALLENGES, CONTROVERSIES, WHETHER KNOWN OR UNKNOWN,
ASSERTED OR UNASSERTED, EQUITABLE OR AT LAW, ARISING UNDER OR PURSUANT TO COMMON
OR STATUTORY LAW, RULES, REGULATIONS OR OTHERWISE (1) ARISING OUT OF OR RELATING
TO ANY DECLARATION OF ACCELERATION OF THE NOTES DURING THE AMENDMENT PERIOD,
(2) ASSERTING THAT ANY DECLARATION OF ACCELERATION DURING THE AMENDMENT PERIOD
IS INADEQUATE, DEFECTIVE, UNENFORCEABLE OR INEFFECTIVE TO CAUSE (A) THE NOTES TO
BE MATURED AND THE ENTIRE UNPAID PRINCIPAL AMOUNT OF THE NOTES PLUS ALL ACCRUED
AND UNPAID INTEREST THEREON AND THE MAKE-WHOLE AMOUNT DETERMINED IN RESPECT OF
SUCH PRINCIPAL AMOUNT TO BE IMMEDIATELY DUE AND PAYABLE AND (B) THE UNPAID
PRINCIPAL AMOUNT OF THE NOTES, ALL ACCRUED AND UNPAID INTEREST AND THE
MAKE-WHOLE AMOUNT TO BEAR INTEREST AT THE DEFAULT RATE, (3) THAT ANY EVENT OR
CONDITION AFTER DECEMBER 31, 2008 RESULTED IN A WAIVER OR CURE OF ANY OF THE
SPECIFIED EVENTS OF DEFAULT AT ANY TIME PRIOR TO THE END OF THE AMENDMENT
PERIOD, OR (4) ARISING OUT OF OR RELATING TO THE SECTION 10 ACCOUNTING
TREATMENT.

SECTION 4. MISCELLANEOUS.

4.1. This First Amendment shall be construed in connection with and as part of
the Original Note Purchase Agreement and the Notes. Any and all notices,
requests, certificates and other instruments executed and delivered after the
execution and delivery of this First Amendment may refer to the Original Note
Purchase Agreement without making specific reference to this First Amendment but
nevertheless all such references shall include this First Amendment unless the
context otherwise requires.

4.2. The descriptive headings of the various sections or parts of this First
Amendment are for convenience only and shall not affect the meaning or
construction of any of the provisions hereof.

4.3. The Notes and the Original Note Purchase Agreement, as modified by this
First Amendment, together constitute the complete agreement between the parties
and incorporate all prior agreements and representations, if any. This First
Amendment may not be amended or changed except in a writing signed by the party
to be charged by said amendment or modification.

4.4. This First Amendment shall be governed by and construed in accordance with
the laws of the State of New York. Any legal suit, action or proceeding against
the parties

 

7



--------------------------------------------------------------------------------

to this First Amendment arising out of or relating to this First Amendment in
any way may be instituted in any federal or state court in the city of New York,
County of New York, and the Company hereby waives any objections that it may now
or hereafter have based on venue or forum non-conveniens of any such suit,
action or proceeding, and further irrevocably submits to the jurisdiction of any
such court in any suit, action or proceeding. This provision shall survive the
termination of this First Amendment.

4.5. The execution hereof by you shall constitute a contract between us for the
uses and purposes hereinabove set forth, and this First Amendment may be
executed in any number of counterparts, each executed counterpart constituting
an original, but all together only one agreement.

4.6. Any provision of this First Amendment that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

4.7. Each Noteholder represents and warrants that it is a holder of Notes.

[Remainder of page intentionally left blank.]

 

8



--------------------------------------------------------------------------------

AMERICAN CAPITAL, LTD. (f/k/a AMERICAN CAPITAL STRATEGIES, LTD.) By  

/s/ Samuel A. Flax

Its   Samuel A. Flax   Executive VP & General Counsel

 

Company Signature page to First Amendment



--------------------------------------------------------------------------------

Accepted and Agreed to:

 

PANTHER CDO III BV By:  

/s/ David Fancourt

Name:   David Fancourt Title:   Authorised Signatory Principal Amount of Notes
Held: €4,000,000

 

Noteholders Signature page to First Amendment



--------------------------------------------------------------------------------

Accepted and Agreed to:

 

PANTHER CDO I BV By:  

/s/ David Fancourt

Name:   David Fancourt Title:   Authorised Signatory Principal Amount of Notes
Held: £3,000,000

 

Noteholders Signature page to First Amendment



--------------------------------------------------------------------------------

Accepted and Agreed to:

 

THE PRUDENTIAL ASSURANCE COMPANY LIMITED By:  

/s/ Calum Macphail

Name:   Calum Macphail Title:   Authorised Signatory Principal Amount of Notes
Held: €10,000,000

 

Noteholders Signature page to First Amendment



--------------------------------------------------------------------------------

SCHEDULE 1

EXISTING DEFAULTS AND EVENTS OF DEFAULT UNDER SPECIFIED DEBT AGREEMENTS

 

A. Credit Agreement

 

  1. The events of default under Section 7.1(c) of the Credit Agreement dated as
of May 16, 2007 among the Company, as the borrower, the lenders from time to
time parties thereto, Wachovia Bank, National Association, as the administrative
agent, swingline lender and issuing lender, and Branch Banking and Trust
Company, as issuing lender, Wachovia Capital Markets, LLC, as sole bookrunner
and as joint lead arranger, BB&T Capital Markets, LLC, as joint lead arranger,
and Citicorp North America, Inc., JPMorgan Chase Bank, N.A. and Credit Suisse,
Cayman Islands Branch, as co-documentation agents, as amended by that certain
First Amendment to Credit Agreement and Waiver dated as of December 7, 2007 and
that Second Amendment to Credit Agreement dated as of September 29, 2008 (the
“Credit Agreement”) with respect to the breaches of Sections 5.9(b) and 5.9(c)
thereof as of December 31, 2008.

 

  2. The default under Section 7.1(c) of the Credit Agreement with respect to a
breach of Section 5.10 thereof as of March 3, 2009; such default to become an
event of default upon expiration of the cure period thirty days thereafter.

 

  3. The event of default under Section 7.1(c) with respect to a breach of
Section 5.1(a) that will occur on March 31, 2009.

 

  4. Any events of default under Section 7.1(d) of the Credit Agreement with
respect to the Original Note Purchase Agreement, the Other Note Purchase
Agreements and the Public Notes Indenture arising out of the Specified Events of
Default and the events of default described on this Schedule 1.

 

B. Other Note Purchase Agreements

 

  1.

The events of default under Section 11(c) of each of (a) that certain Note
Purchase Agreement dated as of September 1, 2004, by and among the Company and
the purchasers party thereto, relating to $82,000,000 aggregate principal amount
of its 5.92% Senior Notes, Series A, due September 1, 2009 and $85,000,000
aggregate principal amount of its 6.46% Senior Notes, Series B, due September 1,
2011, (b) that certain Note Purchase Agreement dated as of August 1, 2005, by
and among the Company and the purchasers party thereto, relating to $126,000,000
aggregate principal amount of its 6.14% Senior Notes, Series 2005-A, due
August 1, 2010, and (c) that certain Note Purchase Agreement dated as of
September 26, 2005, by and among the Company and the purchasers party



--------------------------------------------------------------------------------

 

thereto, relating to $75,000,000 aggregate principal amount of its Floating Rate
Senior Notes, Series 2005-B, due October 30, 2020 (collectively, the “Other Note
Purchase Agreements”) with respect to breaches of Sections 10.1, 10.3(b),
10.4(a) and 10.4(b) thereof.

 

  2. Any events of default under Section 11(f)(2) of each Other Note Purchase
Agreement with respect to the Original Note Purchase Agreement, the Credit
Agreement, the Public Notes Indenture and each other Other Note Purchase
Agreement arising out of the Specified Events of Default and the events of
default described on this Schedule 1.

 

C. Public Notes Indenture

 

  1. The default under Section 5.01(d) of the Indenture dated as of April 26,
2007 between the Company and Wells Fargo Bank, National Association, as trustee,
as modified by the First Supplemental Indenture dated as of July 19, 2007
relating to $550,000,000 aggregate principal amount of the Company’s 6.85%
Senior Notes due 2012 (the “Public Notes Indenture”) with respect to the breach
of Section 10.09 thereof and any event of default arising therefrom.